DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 and June 03, 2020 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directly towards a specific way in managing the storage of data and metadata and reducing the size. The claims require the use of a file system interface to interact with clients, an object storage system interface to load and store object data to an object storage, and metadata index which links the object identifier to the file system location of the data. Furthermore the 
The prior art CHOI et al. (US 2016/0350007) discloses the use of a file system, object storage system and commands that utilizes metadata to compact the data being stored.
Prior art Yamakawa et al. (US 2010/0094803) discloses an object metadata storage which includes an object management table storing the metadata of “object ID information, data format information, data format supplementary information, and data storage location address information”.
Prior art BEN-TSION et al. (US 2014/0052953) discloses the use of defragmentation process to reduce the amount of fragments in the metadata. The defragmentation process may include reducing the amount of fragments in the mapping data-structure which decreases the size of the mapping data-structure.
Different from the prior art the claims requires the generation of defragmented entry including a defragmentation interval. The prior art discloses the use of defragmentation and the reducing of size of the mapping data-structure. One of ordinary skill in the art would know that after defragmentation a new metadata entry would be created or updated for the defragmented object. The prior art alone or in combination does not disclose or suggests a defragmentation interval as being part of the defragmented entry in the metadata being created by the defragmentation operation. The specification explains the defragmentation interval in at least paragraphs [0070] and [0071] as:
“Interval selector 336 may include logic configured to determine an interval length for the defragmentation interval and all prior entries including file data blocks in the defragmentation interval. For example, interval selector 336 may include a predetermined interval length for defragmentation intervals that meets a preferred data object size for object storage 140. In some embodiments, the predetermined interval length may be a minimum interval length and larger interval lengths may be acceptable if terminal file data blocks at either end of the predetermined interval length extend beyond the predetermined interval length. In some embodiments, the predetermined interval length may include a plurality of incremental lengths, such as 2K, 4K, 8K, etc., configured to efficiently use object storage resources, such as cache or buffer sizes, queue depths, replication engines, etc. Interval selector 336 may select the smallest incremental length that captures an identified continuous interval of file data blocks for defragmentation” (Spec [0070])

“In some embodiments, the logic for selecting interval length and the logic for selecting the target set of entries containing continuous data blocks may be iterative and include selecting a terminal data block, checking the cumulative length of all selected data blocks against the target predetermined defragmentation interval length, and determining whether to include the data block (equal to or less than the desired interval length), exclude the data block (terminate the interval with the prior terminal data block), or extend the defragmentation interval (increase the interval length to accommodate the data block)” (Spec [0071])

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SIDNEY LI/Examiner, Art Unit 2136   

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136